     Case 1:19-cv-00277-DAD-SAB Document 44 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CHRISTOPHER M. PETROS,                           No. 1:19-cv-00277-DAD-SAB
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
14   HIRAM DUNCAN,
                                                      (Doc. Nos. 42, 43)
15                      Defendant.
16

17          Plaintiff Christopher M. Petros is a former state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 19, 2021, defendant Hiram Duncan filed a motion to dismiss on the grounds

21   that plaintiff had failed to comply with discovery and other court orders. (Doc. No. 42.) Plaintiff

22   did not file an opposition to that motion. On February 22, 2021, the assigned magistrate judge

23   issued findings and recommendations, recommending that defendant’s motion to dismiss be

24   granted and this action be dismissed with prejudice due to plaintiff’s failure to comply with court

25   orders and failure to prosecute. (Doc. No. 43.) The findings and recommendations was served on

26   the parties and contained notice that any objections to the findings and recommendations were to

27   be filed within thirty days from the date of service. (Id.) No objections have been filed, and the

28   time for filing objections has passed.
                                                     1
     Case 1:19-cv-00277-DAD-SAB Document 44 Filed 04/22/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued February 22, 2021 (Doc. No. 43) are

 6                  adopted in full;

 7          2.      Defendant Duncan’s motion to dismiss (Doc. No. 42) is granted;

 8          3.      This action is dismissed due to plaintiff’s failure to comply and failure to

 9                  prosecute; and
10          4.      The Clerk of the Court is directed to close this action.
11   IT IS SO ORDERED.
12
        Dated:     April 21, 2021
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
